Citation Nr: 1516249	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), major depression, anxiety, dysthymia, and a sleep disorder, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a psychiatric disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.

Also in July 2014, the Veteran submitted additional evidence without a waiver of his right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination to reopen the claim for service connection in the decision below.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The record reflects that the Veteran's claim for an initial rating higher than 30 percent for his service-connected ischemic heart disease was denied in a May 2013 rating decision.  Although he did not appeal the denial of this claim, in February 2014, the Veteran submitted additional medical evidence and filed a claim for an increased rating for his ischemic heart disease.  As this issue has not yet been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 2001 rating decision denied service connection for a psychiatric disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim for service connection for a psychiatric disability.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for service connection for a psychiatric disorder was first denied in a rating decision issued by the RO in December 1999 based on a finding that the Veteran had not presented a well-ground claim; the Veteran did not appeal this rating decision.  Thereafter, the RO considered additional medical evidence and continued the denial of the claim in an unappealed March 2000 rating decision.  Due to the enactment of the Veterans Claims Assistance Act of 2000, the RO reconsidered the claim in a July 2001 rating decision and continued to deny service connection for a psychiatric disability based, in part, on the lack of medical  evidence showing a confirmed diagnosis of PTSD or evidence showing that the Veteran's dysthymic disorder and major depression diagnoses were related to his military service.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.
	
Evidence received since the July 2001 rating decision includes the Veteran's VA  medical records showing that he was given a diagnosis of PTSD in May 2002 and private medical evidence showing a diagnosis of PTSD in May 2008.  Private medical treatment records, assessment reports, and a February 2011 letter from a clinical service manager at a private medical facility have also been received and indicate that the Veteran has received treatment for depression/anxiety and PTSD related to his service in Vietnam since September 2010.  A February 2014 VA medical record is also now of record and indicates that the Veteran experienced increased psychiatric symptoms and met the criteria for a PTSD diagnosis at that time.  Finally, the evidence now includes a November 2010 VA medical opinion regarding whether the Veteran's psychiatric diagnoses are related to his military service and a September 2013 VA medical opinion regarding whether the Veteran's psychiatric disorders were caused or aggravated by his service-connected ischemic heart disease.  

The medical evidence associated with the record since the July 2001 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability.  Therefore, it is new and material, and reopening of the claim is warranted.

ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

The medical evidence of record does not provide a clear picture of the nature and etiology of the Veteran's current psychiatric diagnoses.  While the Veteran was not found to meet the criteria for a PTSD diagnosis during VA examinations conducted in November 2010 and September 2013, his recent VA medical records indicate that he may now meet the criteria for such a diagnosis and that he has received treatment for the disorder.  Moreover, the Board finds the medical opinions included in the November 2010 and September 2013 VA examination reports to be inadequate in that they do not address the private medical opinion relating the Veteran's PTSD, depression, and anxiety diagnoses to his military service.  Given this, the Veteran must be afforded a VA examination to clarify the nature and etiology of all psychiatric disabilities present during the period of the claim. 

Finally, while on remand, the Veteran must be provided the requisite notice as to the evidence necessary to establish service connection on a secondary basis.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must provide the Veteran all required notice in response to the claim for service connection for a psychiatric disability, on a secondary basis.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for service connection for psychiatric disability, to include any more recent VA outpatient records from the VA medical center in Prestonsburg, Kentucky.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disability present during the period of the claim. 

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has PTSD due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity."  

The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD, whether the Veteran's symptoms relate to that in service stressor, and whether the criteria for a diagnosis of PTSD are met.  

If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


